Citation Nr: 1717636	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  16-29 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hearing loss disability. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus. 

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to October 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  (The Board observes that the May 2016 RO rating decision on appeal was issued by the VA Evidence Intake Center in Janesville, Wisconsin.  However, jurisdiction over the Veteran's claims file resides with the RO in Cheyenne, Wyoming.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The, pursuant to adjudication herein, reopened claims for service connection for bilateral hearing loss and tinnitus addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by a September 2006 rating decision; the Veteran was notified of this decision and of his appellate rights in a September 2006 letter; he did not perfect a timely appeal with respect to the matter of entitlement to service connection for bilateral hearing loss; and no pertinent exception to finality applies.

2.  Evidence associated with the record since the September 2006 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  Service connection for tinnitus was denied by a July 2007 rating decision; the Veteran was notified of this decision and of his appellate rights in a July 2007  letter; he did not perfect a timely appeal with respect to the matter of entitlement to service connection for tinnitus; and no pertinent exception to finality applies.

4.  Evidence associated with the record since the July 2007 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The July 2007 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  New and material evidence has been received to reopen the previous denial of the claims for service connection for a bilateral hearing loss disability and tinnitus.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cardiovascular-renal disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as sensorineural hearing loss as an organic disease of the nervous system) listed under 38 C.F.R. 3.309(a), such as disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  With respect to tinnitus, the Court has specifically found that this is a disorder capable of lay observation.  Charles, supra.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a) (2016).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156 (b).  Thus, under 38 C.F.R. § 3.156(b), "A must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in
38 C.F.R. § 3.156 (a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Summarizing the pertinent facts and procedural history with the above criteria in mind, service connection for bilateral hearing loss was denied by a September 2006 rating decision.  The evidence then of record-which did not include the service treatment reports (STRs) as they are presumed missing-included a DD Form 214 that reflect the Veteran's service in a field artillery unit in Korea.  Also of record were reports from an August 2006 VA examination that reflected audiometric testing demonstrating hearing loss disability as defined by 38 C.F.R. § 3.385.  The examiner, after noting that records provided by the Veteran indicated that he first sought treatment for hearing loss 35 years after separation from service in 198l, found that that audiometric configuration shown at this examination was more consistent with age related hearing loss than a noise-induced hearing loss.  As such, she found that it was less likely as not that the Veteran's hearing loss was the result of military noise exposure. 

The Veteran was notified of the September 2006 rating decision, and of his  appellate rights, in a September 2006 letter.  Although he initiated an appeal, he did not perfect an appeal by submitting a timely VA Form 9 following the issuance of an April 2007 Statement of the Case.  No additional service department records have since been associated with the claims file warranting reconsideration of the claim for service connection for bilateral hearing loss.  Therefore, the September 2006 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Review of the record received since the September 2006 rating decision includes reference to medical journals in presentations received from the Veteran's representative in June 2016 and April 2017 that are asserted to establish that noise-induced hearing loss may develop many years after the occurrence of the triggering acoustic trauma.  Clearly, this evidence-which was not of record at the time of the September 2006 rating decision and is not cumulative or duplicative of other evidence then of record-raises a reasonable probability of substantiating the claim for service connection for bilateral hearing loss.  As such, the Board finds there is evidence received since the September 2006 rating decision that is both new and material, and that the criteria for reopening the claim for service connection for bilateral hearing loss are therefore met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade, supra.

Service connection for tinnitus was denied by a July 2007 rating decision, and the evidence before the adjudicators at that time included reports from the aforementioned an August 2006 VA examination.  The opinion with respect to whether tinnitus was etiologically related to service-which the Veteran at this examination stated began in 1952 during service in Korea as a result of noise from heavy armaments-was also negative following this examination.  The Veteran was notified of the July 2007 rating decision, and of his appellate rights, in a July 2007 letter.  No additional evidence was received within the one year appeal period following July 2007 rating decision, and no additional service department records have since been associated with the claims file warranting reconsideration of the claim for service connection for tinnitus.  Therefore, the July 2007 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

As with respect to the claim for service connection for hearing loss, the undersigned finds that the references to medical journals in presentations received from the Veteran's representative in June 2016 and April 2017 raises a reasonable probability of substantiating the claim for service connection for tinnitus.  Therefore, as the Board finds there is evidence received since the July 2007 rating decision that is both new and material, the criteria for reopening the claim for service connection for tinnitus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade, supra.


ORDER

As new and material evidence to reopen the Veteran's service-connection claim for a bilateral hearing loss disability has been received, to this extent only, the appeal is granted.

As new and material evidence to reopen the Veteran's service-connection claim for tinnitus has been received, to this extent only, the appeal is granted.




REMAND

The Board finds that a remand is necessary to address the reopened claims for service connection for bilateral hearing loss and tinnitus so as to fulfill the duty to assist and to ensure that the Veteran is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the missing STRs, the duty to assist in this case is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996);   see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In his April 2017 presentation to the Board, the Veteran's representative noted that the opinions following the August 2006 VA examination did not reflect consideration of the medical literature reflecting a delayed onset of noise induced hearing loss or the Veteran's assertions of continuity of tinnitus.  As indicated, the Court has specifically found that tinnitus is a disorder capable of lay observation.  Charles, supra.  The Veteran is also competent to assert, as he has, that he has experienced hearing problems from service to the present time, and that he experienced acoustic trauma associated with proximity to artillery noise during his active service in Korea.  

Given the above, the AOJ upon remand will be directed to afford the Veteran a VA examination addressing the claims for service connection for bilateral hearing loss and tinnitus that reflects consideration of the medical literature as to the delayed onset of noise-induced hearing loss submitted by the Veteran's representative and the Veteran's lay assertions of continuity of hearing loss and tinnitus from service to the present time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion); Barr, supra, 21 Vet. App. at 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the nature, extent, and etiology of any hearing loss or tinnitus.  The VA electronic record should be provided to the examiner for review.  After reviewing the electronic record, the medical literature referenced by the Veteran's representative in presentations received in June 2016 and April 2017, and examining the Veteran, the examiner should respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that any hearing loss as defined by 
38 C.F.R. § 3.385 and/or tinnitus had its onset in, or is otherwise related to service, to include as due to in-service noise exposure experience coincident with the Veteran's duty in Korea in a field artillery unit?  For the purposes of this opinion, the examiner should assume as true that the Veteran experienced loud noises from artillery fire as he so describes.

A complete rationale for the opinions should be provided, and the rationale for a negative opinion should reflect specific consideration of the medical literature as to the delayed onset of noise-induced hearing loss submitted by the Veteran's representative and the Veteran's contentions relating problems with hearing and tinnitus from service to the present time. 

2.  After completion of the above, the AOJ should readjudicate the claims have been remanded.  To the extent this does not result in a favorable resolution of either claim, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


